DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 12/08/2021, with respect to the rejections of claims 1 – 7, 12 and 14 – 19 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the Final Rejection (10/15/2021).  However, upon further consideration, a new ground(s) of rejection is made in view of Chae et al., US Publication 2015/0348493 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., US Publication 2017/0010771 A1 in view of Li et al., US Publication 2015/0091779 A1 in further view of Lee et al., US Publication 2013/0069968 A1 in further view of Chae et al., US Publication 2015/0348493 A1.

With regards to Claim 1, Bernstein discloses: A keyboard (FIG 2B, 206; Paragraph [0238]) comprising: 
a housing (FIG 2B, shows the housing for the keyboard that contains physical keys 106); 
a set of physical keys (FIG 2B, 106) including alphanumeric keys (Paragraph [0237]) in the housing (FIG 2B, shows this feature); 
a secondary display device (104 – dynamic function row which is a touch screen display) incorporated into the housing (FIG 2B, shows this feature); 
a circuit board (Paragraph [0240 – 0241] – teaches that there is a processor which would be on a circuit board within the peripheral physical keyboard); and 
an interface (FIG 2B; Paragraph [0252] – wireless communication link) to interface the keyboard (206) with a host device (200 – desktop/laptop computing system) as an external peripheral of the host device (FIGS 2A – 2D, clearly shows this feature); 
a display driver (FIG 7, inherent feature of tablet and smart phones devices) to coordinate the secondary display device with a primary display device of the host device (Paragraph [0367 – 0369]), 

halftoning the content based on a limited color depth of the secondary display device.  
Li discloses: the display device driver to adjust content for display on the secondary display device including adjusting size and resolution of the content (Paragraph [0048 & 0054]) and halftoning (tone) the content based on a limited color depth of the secondary display device (Paragraph [0232 & 0245]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of the display device driver to adjust content for display on the secondary display device including adjusting size and resolution of the content and halftoning the content based on a limited color depth of the secondary display device in Bernstein’s invention as taught by Li’s invention.
The motivation for doing this would have been in order to enables a user to clearly view a display image of the display screen and get a better experience (Li’s invention Paragraph [0257]). 
Lee discloses: halftoning the content (FIG 17 and Paragraph [0145 – 0153]).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of halftoning the content based on a limited color depth in Bernstein’s modified invention as taught by Lee’s invention.

Chae discloses: adjusting the content based on a limited color depth of the secondary display device (FIGS 13 & 14 and Paragraph [0141, 0145 & 0156]). 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of adjusting the content based on a limited color depth of the secondary display device in Bernstein’s modified invention as taught by Chae’s invention.
The motivation for doing this would have been in order to increase a user's accessibility and availability with respect to screen display information of the electronic device, thereby increasing user convenience and usability (Chae’s invention Paragraph [0014]).

With regards to Claim 2, Bernstein discloses: wherein the secondary display (104) device is a touch-sensitive display device (Paragraph [0368]).  

With regards to Claim 3, Bernstein discloses: the keyboard to display a toolbar for an application active on the primary display device on the secondary display device (FIGS 8A – 8C; Paragraph [0598]).  

With regards to Claim 4, Bernstein discloses: the keyboard to display pop-up notifications (FIG 7B – 7D, 5114 – 5130) on the secondary display device (104) rather than on the primary display device (102; FIGS 7B – 7D, shows these features).  

With regards to Claim 5, Bernstein discloses: the keyboard to display a toolbar for a desktop of the primary display device on the secondary display device (FIGS 7A – 8H, clearly shows this feature; also see Paragraph [0598]).  

With regards to Claim 6, Bernstein discloses: the circuit board to signal the host device to switch between active applications on the primary display based on input to the secondary display device (FIG 5A and Paragraph [0369]).  

With regards to Claim 7, Bernstein discloses: wherein the interface is a wireless interface (Paragraph [0252]).  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., US Publication 2017/0010771 A1 in view of Park et al., US Publication 2006/0214873 A1 in further view of Frederickson et al., US Publication 2014/0325432 A1.

With regards to Claim 12, Bernstein discloses: A computer (FIGS 1A – 2D) comprising:
a processor (FIG 3, 320); 
a memory (FIG 3, 302) to provide programming to the processor (320); 
a primary display device (FIG 2B, 204); 
a keyboard (206); 

at least one application having a first window (5164 is just one of the many windows shown in FIGS 5A – 9) for display on the primary display device (102; FIG 5B, shows this feature) and a second window (5164) configured for display on the smaller size and lower resolution of the secondary display device (104; FIGS 5A – 9, clearly shows these features).  
Bernstein fails to explicitly disclose: the secondary display device has a lower resolution than the primary display device.
wherein a taskbar is replicated on both the primary and secondary display devices for redundant access to taskbar options.
	Park discloses: the secondary display device has a lower resolution than the primary display device (Paragraph [0052]).
	Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of the secondary display device has a lower resolution than the primary display device in Bernstein’s invention as taught by Park’s invention.
	The motivation for doing this would have been in order for the complexity of the wiring between the CPU and the display panels may be reduced and the manufacturing cost to be reduced. 

Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein a taskbar is replicated on both the primary and secondary display devices for redundant access to taskbar options in Bernstein’s invention as taught by Frederickson’s invention.
The motivation for doing this would have been in order to allow interaction with content or even other applications on a projected or secondary display (Frederickson’s invention Paragraph [0002]). 
further comprising a teleconferencing application, wherein the processor is to display a shared view of content for the teleconferencing application on the primary display device and user controls for the teleconferencing application on the secondary display device of the keyboard.  
However, Bernstein clearly shows in FIGS 11F - 11G of a telephone call that can be placed in the secondary display and the remainder in the primary display, therefore it would have been obvious to a person having ordinary skills in the art to have placed a teleconferencing application on the secondary display device and the remainder in the primary display device in Bernstein’s invention.
The motivation for doing this would have been so that the user can operate the electronic device more effectively and efficiently. 

Claims 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., US Publication 2017/0010771 A1 in view of Ouchi et al., US Publication 2011/0310034 A1.

With regards to Claim 14, Bernstein discloses: A system (FIGS 1A – 2D) comprising: 
a keyboard (FIG 2B, 206) to provide user input to a host device (202 & 204), the host device having a primary display device (204); 
a secondary display device (104) incorporated with the keyboard (206); and 
a secondary display device driver (Paragraph [0240] – teaches of the processor of the peripheral keyboard 104) coordinated with a primary display device driver (202 – driver that is in the processor for the primary display) of the host device 
Bernstein fails to disclose: to accept user input moving displayed items between the secondary display device and the primary display device.  
Ouchi discloses: to accept user input moving displayed items between the secondary display device and the primary display device (Paragraph [0041]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of accept user input moving displayed items between the secondary display device and the primary display device in Bernstein’s invention as taught by Ouchi’s invention.
The motivation for doing this would have been in order to improve the operability of operation involving a plurality of screens (Ouchi’s invention Paragraph [0091]).

With regards to Claim 15, Bernstein discloses: wherein the secondary display device (FIG 2A) is arranged in common plane with keys of the keyboard (FIG 2A, clearly shows this feature).

With regards to Claim 16, Ouchi discloses: wherein the display device drivers (FIG 4, shows display drivers) are programmed to accept input from a mouse (fails to explicitly disclose mouse, however Examiner takes Official notice that it is old and well known in the art for various input tools, finger, stylus, mouse, etc. (Paragraph [0036]) to be used for selection) to select a portion of an active application on the primary display device and move the selected portion by a drag-and-drop action (old and well known gesture in the art) to the secondary display device (FIGS 11 – 13 and Paragraph [0049]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., US Publication 2017/0010771 A1 in view of Ouchi et al., US Publication 2011/0310034 A1 in further view of Frederickson et al., US Publication 2014/0325432 A1.

With regards to Claim 17, Bernstein fails to disclose: further comprising a taskbar replicated on both the primary and secondary display devices for redundant access to taskbar options.  
Frederickson discloses: wherein a taskbar is replicated on both the primary and secondary display devices for redundant access to taskbar options (Paragraph [0022]).	

The motivation for doing this would have been in order to allow interaction with content or even other applications on a projected or secondary display (Frederickson’s invention Paragraph [0002]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., US Publication 2017/0010771 A1 in view of Ouchi et al., US Publication 2011/0310034 A1 in view of Amacker et al., US Patent 8,577,737 B1.

With regards to Claim 18, Bernstein fails to disclose: the system to display pop-up notifications on the secondary display device rather than on the primary display device.  
Amacker discloses: the system to display pop-up notifications on the secondary display device rather than on the primary display device (Paragraph [0057 – 0067]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of the system to display pop-up notifications on the secondary display device rather than on the primary display device in Bernstein’s invention as taught by Amacker’s invention.
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., US Publication 2017/0010771 A1 in view of Ouchi et al., US Publication 2011/0310034 A1 in further view of Li et al., US Publication 2015/0091779 A1 in further view of Lee et al., US Publication 2013/0069968 A1..

With regards to Claim 19, Bernstein fails to disclose: the secondary display device driver to adjust content for display on the secondary display device including adjusting size and resolution of the content and halftoning the content based on a color depth of the secondary display device.  
Li discloses: the secondary display device driver to adjust content for display on the secondary display device including adjusting size and resolution of the content (Paragraph [0048 & 0054]) and halftoning (tone) the content based on a limited color depth of the secondary display device (Paragraph [0232 & 0245]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of the display device driver to adjust content for display on the secondary display device including adjusting size and resolution of the content and halftoning the content based on a limited color depth of the secondary display device in Bernstein’s invention as taught by Li’s invention.

Lee discloses: halftoning the content based on a limited color depth (FIG 17 and Paragraph [0145 – 0153]).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of halftoning the content based on a limited color depth in Bernstein’s modified invention as taught by Lee’s invention.
The motivation for doing this would have been in order to reduce the boundary effects due to different halftoning methods (Lee’s invention Paragraph [0153])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625